 462DECISIONSOF NATIONALLABOR RELATIONS BOARDWabash Transformer Corporation,Subsidiary of Wa-bash Magnetics,Inc.andCommunications Work-ers of America,AFL-CIO. Cases 14-CA-7420-1,14-CA-7420-2, and 14-CA-7548April 30, 1974DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING AND PENELLOOn February 11, 1974, Administrative Law JudgeFannieM.Boyles issued the attached Decision inthisproceeding.' Thereafter, Respondent filed excep-tions and a supporting brief and request for oralargument.2Pursuantto the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the Administrative LawJudge's rulings,findings, and conclusions as modi-fied herein and to adopt her recommended Order.In the underlying representation proceeding,3 theBoardconsidered the Regional Director's report andadopted the Director's findings, conclusions, andrecommendations. In said report, he found,inter alia,that the Employer's Objection 2 did not warrantsettingthe election aside. In that objection theEmployer asserted that: "During the period preced-ing the election, the Petitioner has offered economicrewards to employees for engagingin unionactivity."The Employer specifically alleged that the Petitionerwaived the payment of its monthly membership duesfor the purpose of inducing employees to vote for itin the election.As described in the Regional Director's report onobjections in that case, the Union distributed aleaflet onMarch 12, 1973, which stated in materialpart:Dues$5.50!Yes,yourdueswillbe$5.50-AFTER WE HAVE SUCCESSFULLYBARGAINED A CONTRACT WITH THEWABASH TRANSFORMER CORPORATION-NOT A CENT BEFORE WE REACH ANAGREEMENT!This is a reasonable premium toinsure better wages, fringebenefits and workingiAs set forth in the attached Decision,the Administrative Law Judgeissued the said Decision disposing solely of the alleged violation of Sec.8(aX5) insofar as it is based on the Respondent's refusal to honor thecertification and bargain with the Union She retained the remainingaspects of the case for disposition in a supplemental decision to be issued ata later date.conditions, plus a strong voice to review yourgrievances with the Company.In addition the Director's report states that theUnion acknowledged that during organization cam-paigns its established procedure has been to informemployees they will not be required to pay member-shipdues until it has successfully bargained acontract with the employer, and that, pursuant tothat practice, the Union's administrative assistant,Crawley, in response to an employee's question, saidthat employees would not be required to pay dues orfees until after the Union had been certified andobtained a collective-bargaining agreement with theEmployer. The Director concluded that the investi-gation failed to establish other than that during therelevant period the Uniondeferredthe payment ofinitiation fees and dues until after certification and acollective-bargaining agreement had been reached.In support of his conclusion that the conduct did notinterferewith the election, he citedDIT-MCO,Incorporated,163NLRB 1019, 1022, andEFCOCorporation,185NLRB 220. The AdministrativeLaw Judge, in her decision in the instant proceeding,found that since the Board had in the representationproceeding overruled all objections to the election,she was without authority to make an independentdetermination. Accordingly, she concluded that theelection was valid, the Union was properly certified,and the Respondent's refusal to bargain was inviolation of the Act.Respondent admits that it refused to bargain inorder to test the Board's certification of the Union.In its exceptions to the Administrative Law Judge'sDecision, Respondent does not dispute the facts asfound by the Regional Director and summarizedabove, but contends that the Board should now findthat the Union's waiver of the initiation fees anddues interfered with the election, relying on the U.S.Supreme Court opinion inN. L R. B. v. SavairManufacturingCompany,414U.S.270,(1973).Respondent argues that the Supreme Court refusedto enforce a Board bargaining order therein undersimilar factual circumstances because the underlyingcertification was invalid, and that the Board shoulddismiss the instant 8(a)(5) charges. We do not agreewith Respondent that the factual situation of thiscase andSavairare the same.InSavair,the Supreme Court observed that a unioncould preserve its legitimate interest by the "waiverof initiation fees available not only to those who have2Respondent's request fororal argumentis herebydenied as, in ouropinion, the recordin this case, including the exceptions and brief,adequatelypresents the issues and positions of the parties.3Wabash Transformer Corporation,205 NLRBNo. 38, Chairman Millerdissenting.210 NLRBNo. 68 WABASH TRANSFORMER CORP.463signed up with the union before an election but alsoto those who join after the election."4Here, unlikeSavair,there was not a waiver limited to those whosigneda card for the Union before theelection.Rather, in the case before us, the "waiver" extendedto all employees, as no employee, whether or not hegave preelection support to the Union, was requiredto pay initiation fees or dues until after the Unionwas certified and had a contract with the Employer.We find, therefore, that this was not an improperwaiver under the holding ofSavairand it did notinterferewith the election.5 Accordingly, we agreewith the Administrative Law Judge that the Respon-dent violated Section 8(a)(5) in refusing to recognizeand bargain with the certified Union .6ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, andhereby orders that Respondent, Wabash Transform-erCorporation, Subsidiary ofWabash Magnetics,Inc.,Farmington,Missouri, its officers, agents,successors,and assigns, shall take the action set forthin the said recommended Order.4Fn. 4ofSavair, supraS Irwindale Division,Lau Industries,ADivisionof Phillipsindustries, Inc,210 NLRB No 42.6Chairman Miller concurs in his colleagues' disposition of theSavairissue,but dissents from the finding of an 8(a)(5) violation. For the reasonsset forth in his dissent in the underlying representation case,he is of theview that this certification was improvidently issued and that the electionshould,instead,have been set aside.At the hearing in these consolidated cases, Respondentconceded that it had refused and is refusing to bargainwith the Union but contended that its refusal is justifiedand not in violation of Section 8(aX5) of the Act becausetheBoard in the underlying representation proceeding(Case 14-RC-7260) improperly overruled Respondent'sobjections to the election and improperly certified theUnion.All allegations of the complaint pertaining to anunlawful refusal to bargain by Respondent(such as aunilateral change in working conditions and a refusal tofurnish data)stem from Respondent's position that thecertification is invalid and that it cannot,consistently withthatposition,recognize or bargain with the Union whilepressing its position before the Board and the Courtswithout in effect waiving its legal position.The Adminis-trative Law Judge is bound by the Board's decision in therepresentation proceeding and has no alternative but tofind a violation of Section 8(aX5) of the Act. A delayin issuance of a bargaining order until all other issues inthis lengthy and complex case(involving over 2,600transcript pages and numerous exhibits)have been decidedwould,in the view of the Administrative Law Judge, serveno useful purpose and would not effectuate the policies oftheAct.The Administrative Law Judge, therefore, onJanuary 22,1974, issued an order to show cause why adecision should not promptly be issued finding thatRespondent has refused to bargain with the Union, inviolation of Section 8(aX5) of the Act, and orderingRespondent,upon request, to bargain with the Union.None of the parties having shown good cause why the issueof Respondent's refusal to bargain,based upon its positionas to the validity of the Board's certification,should not bedecided forthwith and prior to a decision on the otherissues in these consolidated cases, a decision and orderinvolving that issue alone will now be issued.'FINDINGS OF FACTSUMMARY DECISION AND RECOMMENDEDBARGAINING ORDERSTATEMENTOF THE CASEFannieM. Boy's, Administrative Law Judge: On August23,1973, the CommunicationsWorkers of America,AFL-CIO, herein called the Union, filed a charge in Case14-CA-7548, alleging that Respondent on and afterAugust 7,1973,had refused to bargain with it, in violationof Section 8(a)(5) of the National Labor Relations Act.This charge was thereafter twice amended to allege otherviolations of the Act in addition to the refusal to bargainallegationsin the original charge. Case 14-CA-7548 wassubsequently consolidated with Cases 14-CA-7420-1 and14-CA-7420-2, each involving alleged 8(a)(1) and (3)violations,and a consolidated complaintwas issued onOctober 11, 1973. These consolidatedcaseswere heardbeforeme at Farmington, Missouri, at various datesbetween November 5 and December 12, 1973.iRespondent filed a telegraphic responseto the orderto show cause butIdo not considerany of the matters stated therein as goodcause for notproceeding as I have proposed My decision and order herein will not beaddressed to any factual or legal issues involving Respondent's obligation tofurnish data requestedby the Unionor to Respondent's alleged unilateral1.JURISDICTIONAL FINDINGSRespondent,a Missouri corporation,maintains one of itsoffices and places of business in Farmington,Missouri,where it is engaged in the manufacture,nonretail sale, anddistributionof transformers and related products.Duringthe calendar year 1972, whichis a representative period,Respondent,in the course and conduct of its businessmanufactured, sold, and distributed at its Farmingtonplant products valued in excess of $50,000, of which,products valued in excess of$50,000 were shipped fromsaid plant directly to points located outside the State ofMissouri.Respondent concedes and I find that Respon-dent is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDCommunications Workers of America, AFL-CIO, here-changes in conditions of employment and I do not foresee any substantialduplication of work or burdensome legal expenses involved as Respondentsuggests.On the contrary,an early opportunity for reconsideration by theBoard and review by the appropriate court of the certification issue mighttend to simplify the remaining issues or result in their amicable adjustment. 464DECISIONS OF NATIONALLABOR RELATIONS BOARDin called the Union, is a labor organization within themeaning ofSection 2(5) of the Act.III.RESPONDENT'S REFUSAL TO RECOGNIZE ANDBARGAIN WITH THE UNIONIn an election conducted on March 16, 1973 (in Case14-RC-7260) under the supervision of the Board'sRegion-alDirector for Region 14, a majority of Respondent'semployees in a concededly appropriate bargaining unit,voted for the Union. Respondent thereafter filed timelyobjections to the election (Resp. Exh. 6). The RegionalDirector on April 25, 1973, filed his report on theobjections, recommending that the objections be overruledand that a Certification of Representative be issued (Resp.Exh. 7). Respondent thereupon filed with the Board inWashington, D.C., its exceptions to the Regional Director'sreport (Resp. Exh. 8).On July 31, 1973, the Board (a three-member panel, withone memberdissenting) issued its Decision and Certifica-tion of Representatives, adopting the Regional Director'sfindings, conclusions, and recommendations and certifyingthe Union as the exclusive representative of Respondent'semployees in the following appropriate unit (G.C. Exh. 2):All production and maintenance employees employedat the Employer's Farmington,Missouri, facility,including the leadgirls, but excluding office clerical andprofessional employees, guards, and supervisors asdefined in the Act.On August 7, 1973, the Union wrote Respondentrequesting certain employee data no later than August 15and stating that it felt this data would enable it to engagein intelligent collective bargaining (G.C. Exh. 10). Havingreceived no reply by August 15, the Union's representativefirst telephoned Respondent on August 16, then wroteRespondent on August 17 to protest Respondent's delay infurnishing the requested information and suggested thatthe Union and Respondent "take steps to start negotiatingthe contract immediately" (G.C. Exh. 11). Respondent'scounsel orally advised the union representative thatRespondent intended to petition the Board for reconsider-ation of its decision and certification. By letter datedAugust 21, Respondent's counsel advised the Union thatRespondent considered the results of the election were"void," and stated that Respondent was not complyingwith the Union's request for employee data and was unableto enter into contract negotiations with the Union at thattime because of Respondent's position in regard to thevalidity of the election as set forth in the objections to theelection filed in the representation proceeding (G.C. Exh.12). In further correspondence between Respondent andthe Union, Respondent continued to adhere to its positionthat it would not bargain because it believed the Boardcertification to be invalid (G.C. Exhs. 14 and 15).Since the Board in the underlying representationproceeding overruled all of Respondent's objections to theelection and certified the Union as bargaining representa-tive, I am without authority to make any independent2 In theevent no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.determination as to thevalidity ofthe certification andmust assume that the certification is valid.Accordingly, Ifind thatRespondent's admitted refusal to recognize andbargain withthe Unionis in violation of Section 8(aX5) ofthe Act.CONCLUSIONS OF LAW1.All productionand maintenance employees em-ployed at Respondent'sFarmington,Missouri,facility,including theleadgirls,but excludingoffice clerical andprofessionalemployees,guards, and supervisors as definedin the Act, constitutea unit appropriate for the purposes ofcollectivebargaining.2.At alltimes sinceJuly 31, 1973, theUnion has been,and now is, the exclusivebargaining representative of theemployees in the above-described appropriateunit forpurposes of collectivebargaining within the meaning ofSection 9(a) of the Act.3.By refusing on and after August 21, 1973, torecognizeand bargain with the Union,Respondent hasengaged inand isengaging in an unfairlaborpracticewithin themeaning of Section 8(aX5) of the Act.4.The aforesaidunfair labor practice affects commercewithin themeaning of Section 2(6) and(7) of the Act.THE REMEDYThe decisionherein is limited to the narrow issuealreadydescribed and will enable the parties to obtain anexpeditious decision before the Board and the reviewingcourt on this important question.A decision on theremaining allegedstatutoryviolationswill issue in duecourse.To remedy the violation of Section 8(a)(5) of the Actherein found, my recommended Order will require thatRespondent cease and desist therefrom and take theaffirmative action normally required in such cases.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended:ORDER2Respondent,Wabash Transformer Corp., a subsidiary ofWabash Magnetics, Inc., its officers,agents, successors,and assigns shall:1.Cease and desist from refusing to bargain, uponrequest,withCommunicationsWorkers of America,AFL-CIO,as the exclusive bargaining representative ofthe employees in the following appropriate unit:All production and maintenance employees employedat Respondent's Farmington,Missouri,facility,includ-ing the leadgirls, but excluding office clerical andprofessionalemployees,guards and supervisors asdefined in the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:102.48of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions,and order, and all objections thereto shall bedeemed waived for all purposes WABASH TRANSFORMER CORP.(a)Upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit described above, and, if an understandingis reached, upon request, embody such understanding in asigned agreement.(b) Post at its Farmington, Missouri, plant, copies of theattached noticemarked "Appendix." 3 Copies of saidnotice,on forms provided by the Regional Director forRegion 14,afterbeing duly signed by Respondent'srepresentative,shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to its employees are customarily posted.Reasonablesteps shall be taken by Respondent to ensurethat said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 14, inwriting,within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.3 In the event that the Board'sOrderis enforcedby a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall be changed to read"Posted Pursuantto a Judgment of the United States Court of AppealsEnforcingan Order of the National Labor Relations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL,upon request,bargain collectively with465Communications Workers of America, AFL-CIO, asthe exclusive bargaining representative of our employ-ees in the following appropriate unit:Allproductionandmaintenance employeesemployed at our Farmington, Missouri, facility,including the leadgirls, but excluding officeclerical and professional employees, guards andsupervisors as defined in the National LaborRelations Act.WE WILL, upon request, embody any understandingreached in a signed agreement.WABASH TRANSFORMERCORP., SUBSIDIARY OFWABASH MAGNETICS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 210North12th Boulevard,Rm 448,St. Louis, Missouri 63101,Telephone314-622-4167.